         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 1 of 18



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St. Suite 780,
 5   Woodland Hills, CA 91367
 6
     Phone: 877-206-4741
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   abacon@toddflaw.com
     mgeorge@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                     UNITED STATES DISTRICT COURT
12                  EASTERN DISTRICT OF CALIFORNIA
13
     WENDY WARSHAUER, individually ) Case No.
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           )    1. VIOLATIONS OF
19                                                  ELECTRONIC FUNDS
     DERMASET INC., and DOES 1-10, )                TRANSFER ACT, 15 U.S.C.
20                                         )        §1693 ET SEQ.
     Defendant(s).                         )    2. VIOLATIONS OF
21                                                  CALIFORNIA BUSINESS
                                           )        AND PROFESSIONS CODE
22                                         )        § 17200, ET. SEQ
                                           )    3.  VIOLATIONS OF THE
23                                                  CONSUMER LEGAL
                                           )        REMEDIES ACT, CAL.
24                                         )        CIV. C. § 1750, ET. SEQ.
25                                         )
                                           ) DEMAND FOR JURY TRIAL
26                                         )
27                                         )
                                           )
28
                                           )


                              CLASS ACTION COMPLAINT
                                         -1-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 2 of 18



 1
 2         Plaintiff WENDY WARSHAUER (“Plaintiff”), on behalf of herself and all
 3   others similarly situated, alleges the following against Defendant DERMASET
 4   INC. upon information and belief based upon personal knowledge:
 5                                  INTRODUCTION
 6         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 7   Electronic Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”) and the California
 8   Automatic Purchase Renewal Statute Cal. Bus. & Prof. Code § 17600, et seq.
 9   (“CAPRS”).
10
           2.     Plaintiff, individually, and on behalf of all others similarly situated,
11
     brings this Complaint for damages, injunctive relief, and any other available legal
12
     or equitable remedies, resulting from the illegal actions of Defendant debiting
13
     Plaintiff’s and also the putative Class members’ bank accounts on a recurring basis
14
     without obtaining a written authorization signed or similarly authenticated for
15
     preauthorized electronic fund transfers from Plaintiff’s and also the putative Class
16
     members’ accounts, thereby violating Section 907(a) of the EFTA, 15 U.S.C. §
17
18
     1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).

19   Additionally, Defendant failed to properly inform consumers of its autorenewal

20   terms, thereby violating Cal. Bus. & Prof. Code § 17600 et. seq. Defendant fails
21   to clearly and conspicuously disclose the terms of its autorenewal and additionally
22   conditions its purchase on an illegal “negative option” as defined by 15 U.S.C. §
23   8403. Plaintiff alleges as follows upon personal knowledge as to herself and her
24   own acts and experiences, and, as to all other matters, upon information and belief,
25   including investigation conducted by her attorneys.
26         3.     Plaintiff alleges as follows upon personal knowledge as to herself and
27   her own acts and experiences, and, as to all other matters, upon information and
28   belief, including investigation conducted by her attorneys.


                                  CLASS ACTION COMPLAINT
                                             -2-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 3 of 18



 1                            JURISDICTION AND VENUE
 2         4.     This Court has jurisdiction under 28 U.S.C. 1331, because this action
 3   is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.                The Court has
 4   supplemental jurisdiction over the remaining claims.
 5         5.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m), which
 6
     states that, “without regard to the amount in controversy, any action under this
 7
     section may be brought in any United States district court.”
 8
           6.     Venue and personal jurisdiction in this District are proper pursuant to
 9
     28 U.S.C. 1391(b) because Plaintiff resides within this District and Defendant does
10
     or transact business within this District, and a material portion of the events at issue
11
     occurred in this District.
12
                                          PARTIES
13
14
           7.     Plaintiff, Wendy Warshauer (“Plaintiff”), is a natural person residing

15   in Kern County in the state of California, and is a “consumer” as defined by 15

16   U.S.C. §1693a(6) and a “person” as defined by Cal. Bus. & Prof. Code § 17201.
17         8.     At all relevant times herein, Defendant, DERMASET INC.
18   (“Defendant”), was a Florida company engaged in the business of selling cosmetic
19   products to consumers, including those in California such as Plaintiff.
20         9.     The above named Defendant, and its subsidiaries and agents, are
21   collectively referred to as “Defendants.” The true names and capacities of the
22   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
23   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
24   names. Each of the Defendants designated herein as a DOE is legally responsible
25
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
26
     the Complaint to reflect the true names and capacities of the DOE Defendants
27
     when such identities become known.
28



                                   CLASS ACTION COMPLAINT
                                              -3-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 4 of 18



 1         10.     Plaintiff is informed and believes that at all relevant times, each and
 2   every Defendant was acting as an agent and/or employee of each of the other
 3   Defendants and was acting within the course and scope of said agency and/or
 4   employment with the full knowledge and consent of each of the other Defendants.
 5   Plaintiff is informed and believes that each of the acts and/or omissions
 6
     complained of herein was made known to, and ratified by, each of the other
 7
     Defendants.
 8
                           FACTUAL ALLEGATIONS - EFTA
 9
           11.     Defendant is an online cosmetics company that sells cosmetics to
10
     consumers, such as Plaintiff, through its website dermaset.com.
11
           12.     On January 21, 2020, Plaintiff visited Defendant’s website where
12
     Defendant was advertising a 30-Day Trial of its product for $4.95. The following
13
14
     is a picture of the advertisement:

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -4-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 5 of 18



 1         13.    After clicking on the “Try for 30 Days,” below the statements “Free
 2   for 30-Days,” “2 month supply,” and “Pay Only Shipping & Handling,” Plaintiff
 3   was presented with a form that stated “Introductory offer pay S/H” and “Where
 4   should we send your 30-day trial?” plus a form collecting Plaintiff’s information
 5   and a clickable button that stated “Rush my Order!”
 6
           14.    Below this form, in smaller text, where hyperlinks to a “Privacy
 7
     Policy” and “Offer Terms.” The “Rush my Order!” button did not require
 8
     acceptance of any privacy policy or offer terms to complete the transaction.
 9
           15.    Further, in yet even smaller text below the “Privacy Policy” and
10
     “Offer Term” links, which were, again, below a large colorful advertisement above
11
     and a larger form above, Defendant stated “Pay $4.95 S&P, today w/30-Day Trial.
12
     Call within 30 days & return to avoid monthly payments. Your card will be
13
14
     charged $179.00 day 30 after trial order. New tube sent every 60 days + $4.95 S&P

15   at discounted $139.00. Call anytime to cancel future shipments.”

16         16.    On January 21, 2020, following the large advertisement and entering
17   the information into the form box which failed to require acceptance of any offer
18   terms, Plaintiff was charged on her debit card for the $4.95 for shipping and
19   handling and sent the 2 oz “free trial” of cream.
20         17.    Thereafter, on February 18, 2020, Defendant automatically withdraw
21   from Plaintiff’s debit card $179.00 as part of a recurring transaction.
22         18.    Defendant did not send any correspondence to Plaintiff confirming
23   the written terms of the auto-withdrawal or further explanation.
24         19.    Plaintiff was surprised by this withdrawal and issued a charge back
25
     through her bank account.
26
           20.    Thereafter, Defendant began seeking collection of $259 through
27
     letters and emails.
28
           21.    Defendant’s “free for 30 days trial” offer is what is known as a

                                  CLASS ACTION COMPLAINT
                                             -5-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 6 of 18



 1   negative option by the FTC, which is defined as “an offer or agreement to sell or
 2   provide any goods or services, a provision under which the customer's silence or
 3   failure to take an affirmative action to reject goods or services or to cancel the
 4   agreement is interpreted by the seller as acceptance of the offer.” 16 CFR § 310.2.
 5         22.    Pursuant to 15 U.S. Code § 8403, it is unlawful to charge or attempt
 6
     to charge any consumer for any goods or services sold in a transaction effected on
 7
     the Internet through a negative option feature unless the “text that clearly and
 8
     conspicuously discloses all material terms of the transaction before obtaining the
 9
     consumer’s billing information,” “obtains a consumer’s express informed consent
10
     before charging the consumer’s credit card, debit card, bank account, or other
11
     financial account for products or services through such transaction;” and “provides
12
     simple mechanisms for a consumer to stop recurring charges from being placed on
13
14
     the consumer’s credit card, debit card, bank account, or other financial account.”

15         23.    Defendant’s negative option sales scheme failed to satisfy all three

16   prongs, any of which is fatal and unlawful. The only text that disclosed any
17   material terms of the transaction was in significantly smaller text below the form
18   obtaining the consumer’s billing information—and after the transmission button.
19   Accordingly, Defendant failed to obtain a consumer’s express informed consent to
20   make such charges. Further, while Defendant accepted transactions through the
21   Internet, Defendant required cancellation to occur telephonically, which is not a
22   simple mechanism.
23         24.    Because Defendant failed to conspicuously disclose all material
24   terms, it also failed to obtain Plaintiff’s express informed consent for the recurring
25
     electronic fund transfers it thereafter made.
26
           25.    Further, Defendant did not provide to Plaintiff, nor did Plaintiff
27
     execute, any written or electronic writing memorializing or authorizing these
28
     recurring or automatic payments.

                                   CLASS ACTION COMPLAINT
                                              -6-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 7 of 18



 1          26.   Plaintiff alleges such activity to be in violation of the Electronic
 2   Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
 3   regulations, including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and 1005.9.
 4          27.   Plaintiff alleges such activity to be in violation of California’s
 5   Automatic Purchase Renewal Statute Cal. Bus. & Prof. Code § 17600, et seq.
 6
     (“CAPRS”), and its surrounding regulations.
 7
            28.   At all times relevant, Defendant made and continues to make
 8
     automatic renewal offers and continuous service offers, as those terms are defined
 9
     by Cal. Bus. & Prof. Code § 17600, et seq. (“California’s Automatic Purchase
10
     Renewal Statute”) to Plaintiff and other consumers similarly situated.
11
            29.   At the time Plaintiff purchased the services, Defendant failed to
12
     present Defendant’s automatic renewal offer terms or continuous service offer
13
14
     terms in a clear and conspicuous manner, as defined by California’s Automatic

15   Purchase Renewal Statute, before the subscription or purchasing agreement was

16   fulfilled, and in visual or temporal proximity to Defendant’s request for consent to
17   the offer.
18          30.   At the time Plaintiff purchased the services, Defendant charged
19   Plaintiff for an automatic renewal offer without first obtaining Plaintiff’s
20   affirmative consent to the agreement containing the automatic renewal offer terms
21   or continuous service offer terms.
22          31.   Further, Defendant never provided Plaintiff with information
23   regarding how to cancel in a manner that was capable of being retained by Plaintiff.
24          32.   On information and belief, Plaintiff alleges that Defendant’s policy
25
     and practice is to engage in illegal and deceptive negative option sales to unfairly
26
     surprise consumers with large recurring transactions as part of a “free trial” scam.
27
            33.   At the time Plaintiff purchased Defendant’s “free trial,” Plaintiff was
28
     subjected to Defendant’s unlawful policies and/or practices, as set forth herein, in

                                  CLASS ACTION COMPLAINT
                                             -7-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 8 of 18



 1   violation of Cal. Bus. & Prof. Code § 17600, et seq.
 2         34.    The material circumstances surrounding this experience by Plaintiff
 3   were the same, or nearly the same, as the other class members Plaintiff proposes
 4   to represent, and Plaintiff and all putative class members were required to pay, and
 5   did pay, money for the services marketed and sold by Defendant.
 6
                            CLASS ACTION ALLEGATIONS
 7
           35.    Plaintiff brings this action on behalf of herself and all others similarly
 8
     situated, as a member of two proposed classes (jointly “The Classes”). The first
 9
     Class (hereafter “The EFTA Class”) defined as follows:
10
                  All persons in the United States whose bank accounts
11                were debited on a reoccurring basis by Defendant
                  without obtaining a written authorization signed or
12
                  similarly authenticated for preauthorized electronic fund
13                transfers within the one year prior to the filing of this
14                Complaint.
15         36.    The second Class (hereafter “the CAPRS Class”) is defined as
16   follows:
                  All persons in California whose bank accounts were
17
                  debited on a reoccurring basis by Defendant without
18                Defendant providing clear and conspicuous notice of the
19                recurring charges, including information on how to
                  cancel Defendant’s services within the four years prior to
20                the filing of this Complaint.
21         37.    Plaintiff represents, and is a member of The EFTA Class, consisting
22   of all persons within the United States whose bank account was debited on a
23   recurring basis by Defendant without Defendant obtaining a written authorization
24
     signed or similarly authenticated for preauthorized electronic fund transfers within
25
     the one year prior to the filing of this Complaint.
26
           38.    Plaintiff represents, and is a member of The CAPRS Class, consisting
27
     of all persons in California whose bank accounts were debited on a reoccurring
28



                                   CLASS ACTION COMPLAINT
                                              -8-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 9 of 18



 1   basis by Defendant without Defendant providing clear and conspicuous notice of
 2   the charges, including information on how to cancel Defendant’s services within
 3   the four years prior to the filing of this Complaint.
 4         39.    Defendant, its employees and agents are excluded from The Classes.
 5   Plaintiff does not know the number of members in The Classes, but believe the
 6
     Classes members number in the thousands, if not more. Thus, this matter should
 7
     be certified as a Class Action to assist in the expeditious litigation of the matter.
 8
           40.    The Classes are so numerous that the individual joinder of all of their
 9
     members is impractical. While the exact number and identities of The Classes
10
     members are unknown to Plaintiff at this time and can only be ascertained through
11
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
12
     The Classes includes thousands of members. Plaintiff alleges that The Classes
13
14
     members may be ascertained by the records maintained by Defendant.

15         41.    This suit is properly maintainable as a class action pursuant to Fed.

16   R. Civ. P. 23(a) because the Classes are so numerous that joinder of the Classes
17   members is impractical and the disposition of their claims in the class action will
18   provide substantial benefits both to the parties and to the Court.
19         42.    There are questions of law and fact common to the EFTA Class
20   affecting the parties to be represented. The questions of law and fact to the EFTA
21   Class predominate over questions which may affect individual EFTA Class
22   members and include, but are not necessarily limited to, the following:
23                     a. The members of the Class were not provided with, nor did
24                         they execute, written agreements memorializing the
25
                           automatic or recurring electronic payments.
26
                       b. Defendant did not request, nor did it provide, Class members
27
                           with written agreements memorializing the automatic or
28
                           recurring electronic payments.

                                   CLASS ACTION COMPLAINT
                                              -9-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 10 of 18



 1                     c. The members of the Class did not provide either a written
 2                        (“wet”) or otherwise electronic signature authorizing the
 3                        automatic or recurring electronic payments.
 4                     d. Despite not providing written or electronic authorization for
 5                        payments to be drawn from their accounts, Defendant took
 6
                          unauthorized payments from Class members’ accounts.
 7
           43.    There are questions of law and fact common to the CAPRS Class
 8
     affecting the parties to be represented. The questions of law and fact to the CAPRS
 9
     Class predominate over questions which may affect individual CAPRS Class
10
     members and include, but are not necessarily limited to, the following:
11
                  a. Whether Defendant failed to clearly and conspicuously disclose
12
                      the terms of its auto-renewal charges prior to making such charges
13
14
                      to Class members’ cards;

15                b. Whether Defendant failed to obtain informed express consent for

16                    such charges;
17                c. Whether Defendant filed to provide a simple method by which
18                    Class members could cancel their auto-withdrawals; and
19                d. Whether Defendant failed to provide information to Plaintiff and
20                    Class Members regarding how to cancel in a manner that is
21                    capable of being retained by the consumer.
22         44.    As someone whose bank account was debited on a reoccurring basis
23   by Defendant without Defendant obtaining a written authorization signed or
24   similarly authenticated for preauthorized electronic fund transfers, Plaintiff is
25
     asserting claims that are typical of The Classes.
26
           45.    Plaintiff will fairly and adequately protect the interests of the members
27
     of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
28
     class actions.

                                  CLASS ACTION COMPLAINT
                                            -10-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 11 of 18



 1         46.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Classes members is impracticable. Even if every Classes member could
 4   afford individual litigation, the court system could not. It would be unduly
 5   burdensome to the courts in which individual litigation of numerous issues would
 6
     proceed. Individualized litigation would also present the potential for varying,
 7
     inconsistent, or contradictory judgments and would magnify the delay and expense
 8
     to all parties and to the court system resulting from multiple trials of the same
 9
     complex factual issues. By contrast, the conduct of this action as a class action
10
     presents fewer management difficulties, conserves the resources of the parties and
11
     of the court system, and protects the rights of each Class member.
12
           47.    The prosecution of separate actions by individual Classes members
13
14
     would create a risk of adjudications with respect to them that would, as a practical

15   matter, be dispositive of the interests of the other Classes members not parties to

16   such adjudications or that would substantially impair or impede the ability of such
17   non-party Classes members to protect their interests.
18         48.    Defendant has acted or refused to act in respects generally applicable
19   to The Classes, thereby making appropriate final and injunctive relief with regard
20   to the members of the Class as a whole.
21                                     COUNT I:
             VIOLATION OF ELECTRONIC FUNDS TRANSFER ACT
22                       ON BEHALF OF THE EFTA CLASS
23         49.    Plaintiff reincorporates by reference all of the preceding paragraphs.
24         50.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
25
     “preauthorized electronic fund transfer from a consumer’s account may be
26
     authorized by the consumer only in writing, and a copy of such authorization shall
27
     be provided to the consumer when made.”
28



                                  CLASS ACTION COMPLAINT
                                            -11-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 12 of 18



 1         51.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
 2   term “preauthorized electronic fund transfer” means “an electronic fund transfer
 3   authorized in advance to recur at substantially regular intervals.”
 4         52.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
 5   “[p]reauthorized electronic fund transfers from a consumer’s account may be
 6
     authorized only by a writing signed or similarly authenticated by the consumer.
 7
     The person that obtains the authorization shall provide a copy to the consumer.”
 8
           53.    Section 205.10(b) of the Federal Reserve Board's Official Staff
 9
     Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
10
     authorization process should evidence the consumer’s identity and assent to the
11
     authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
12
     provides that “[a]n authorization is valid if it is readily identifiable as such and the
13
14
     terms of the preauthorized transfer are clear and readily understandable.” Id. at

15   ¶10(b), comment 6.

16         54.    Defendant debited Plaintiff’s and also the putative Class members’
17   bank accounts on a recurring basis without obtaining a written authorization signed
18   or similarly authenticated for preauthorized electronic fund transfers for the rates
19   charged from Plaintiff’s and also the putative Class members’ accounts, thereby
20   violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b)
21   of Regulation E, 12 C.F.R. § 205.l0(b).
22         55.    Defendant has debited Plaintiff’s and also the putative Class
23   members’ bank accounts on a recurring basis without providing a copy of a written
24   authorization signed or similarly authenticated by Plaintiff or the putative Class
25
     members for preauthorized electronic fund transfers, thereby violating Section
26
     907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E,
27
     12 C.F.R. § 205.l0(b).
28



                                   CLASS ACTION COMPLAINT
                                             -12-
          Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 13 of 18



 1                                         COUNT II:
 2
          VIOLATION OF BUSINESS AND PROFESSIONS CODE § 17200
           INDIVIDUALLY AND ON BEHALF OF THE CAPRS CLASS
 3
            56.    Plaintiff incorporates by reference all of the above paragraphs of this
 4
     Complaint as though fully stated herein.
 5
            57.    Actions for relief under the unfair competition law may be based on
 6
     any business act or practice that is within the broad definition of the UCL. Such
 7
     violations of the UCL occur as a result of unlawful, unfair or fraudulent business
 8
 9
     acts and practices.       A plaintiff is required to provide evidence of a causal

10   connection between a defendant's business practices and the alleged harm--that is,
11   evidence that the defendant's conduct caused or was likely to cause substantial
12   injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
13   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
14   definition of unfair competition covers any single act of misconduct, as well as
15   ongoing misconduct.
16                                            UNFAIR
17          58.    California Business & Professions Code § 17200 prohibits any
18   “unfair ...   business     act   or   practice.”   Defendant’s     acts,   omissions,
19   misrepresentations, and practices as alleged herein also constitute “unfair” business
20
     acts and practices within the meaning of the UCL in that its conduct is substantially
21
     injurious to consumers, offends public policy, and is immoral, unethical,
22
     oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged
23
     benefits attributable to such conduct. There were reasonably available alternatives
24
     to further Defendant’s legitimate business interests, other than the conduct
25
     described herein. Plaintiff reserves the right to allege further conduct which
26
     constitutes other unfair business acts or practices. Such conduct is ongoing and
27
     continues to this date.
28



                                      CLASS ACTION COMPLAINT
                                                -13-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 14 of 18



 1         59.    In order to satisfy the “unfair” prong of the UCL, a consumer must
 2   show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
 3   benefits to consumers or competition; and, (3) is not one that consumers themselves
 4   could reasonably have avoided.
 5         60.    Here, Defendant’s conduct has caused and continues to cause
 6
     substantial injury to Plaintiff and members of the CAPRS Class. Plaintiff and
 7
     members of the Class have suffered injury in fact due to Defendant’s charging
 8
     exorbitant auto-renewal charges without clearly and conspicuously disclosing such
 9
     charges or obtaining consent. Thus, Defendant’s conduct has caused substantial
10
     injury to Plaintiff and the members of the CAPRS Class.
11
           61.    Moreover, Defendant’s conduct as alleged herein solely benefits
12
     Defendant while providing no benefit of any kind to any consumer. Such deception
13
14
     utilized by Defendant converted large sums of money from Plaintiff and CAPRS

15   Class members without clear and conspicuous notice or obtaining express informed

16   consent. This systematic scheme is tantamount to theft. Thus, the injury suffered
17   by Plaintiff and the members of the CAPRS Class is not outweighed by any
18   countervailing benefits to consumers.
19         62.    Finally, the injury suffered by Plaintiff and members of the CAPRS
20   Class is not an injury that these consumers could reasonably have avoided.
21   Defendant misappropriated funds from Plaintiff and other consumers, and these
22   consumers suffered injury in fact due to Defendant’s unexpected autowithdrawals.
23   As such, Defendant took advantage of Defendant’s position of perceived power in
24   order to deceive Plaintiff and the CAPRS Class members. Therefore, the injury
25
     suffered by Plaintiff and members of the CAPRS Class is not an injury which these
26
     consumers could reasonably have avoided.
27
           63.    Thus, Defendant’s conduct has violated the “unfair” prong of
28
     California Business & Professions Code § 17200.

                                  CLASS ACTION COMPLAINT
                                            -14-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 15 of 18



 1                                      FRAUDULENT
 2         64.    California Business & Professions Code § 17200 prohibits any
 3   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
 4   prong of the UCL, a consumer must allege that the fraudulent business practice was
 5   likely to deceive members of the public.
 6         65.    The test for “fraud” as contemplated by California Business and
 7
     Professions Code § 17200 is whether the public is likely to be deceived. Unlike
 8
     common law fraud, a § 17200 violation can be established even if no one was
 9
     actually deceived, relied upon the fraudulent practice, or sustained any damage.
10
           66.    Here, not only were Plaintiff and the Class members likely to be
11
     deceived, but these consumers were actually deceived by Defendant.             Such
12
     deception is evidenced by the fact that Defendant had a duty to clearly and
13
     conspicuously disclose its automatic renewal terms, failed to do so, and
14
15
     misappropriated significant sums of money from Plaintiff and CAPRS Class

16   members, who reasonably relied on Defendant’s advertising practices which

17   emphasized the “free trial” nature of the transaction, causing considerable actual
18   damages.
19         67.    Plaintiff’s reliance is reasonable due to the unequal bargaining powers
20   of Defendant and Plaintiff. For the same reason, it is likely that Defendant’s
21   fraudulent business practice would deceive other members of the public.
22         68.    Defendant’s practices is an unfair, unlawful and fraudulent bait and
23   switch scheme.
24         69.    Thus, Defendant’s conduct has violated the “fraudulent” prong of
25   California Business & Professions Code § 17200.
26                                         UNLAWFUL
27
           70.    California Business and Professions Code Section 17200, et seq.
28
     prohibits “any unlawful…business act or practice.”


                                  CLASS ACTION COMPLAINT
                                            -15-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 16 of 18



 1         71.    As explained above, Defendant deceived Plaintiff and other Class
 2   Members by deducting unauthorized sums from their accounts under a negative
 3   option scheme.
 4         72.    As explained above, such conduct constitutes an unlawful act under
 5   Cal. Bus. & Prof. Code § 17600, et seq., 15 U.S. Code § 8403, and EFTA.
 6
           73.    Defendant’s acts are therefore an “unlawful” business practice or act
 7
     under Business and Professions Code Section 17200 et seq..
 8
           74.    Defendant’s conduct caused and continues to cause economic harm
 9
     to Plaintiff and CAPRS Class Members.
10
                                    COUNT III:
11         VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT,
12                        CAL. CIV. C. § 1750 ET. SEQ.
13             INDIVIDUALLY AND ON BEHALF OF THE CAPRS CLASS
14         75.    Plaintiff incorporates by reference each allegation set forth above
15   herein.
16         76.    Defendant’s actions as detailed above constitute a violation of the
17   Consumer Legal Remedies Act, Cal. Civ. C. § 1750 et. seq. to the extent that
18   Defendant violates the following provisions of the CLRA:
19                a. Representing that a transaction confers or involves rights,
20
                      remedies, or obligations which it does not have or involve; Cal.
21
                      Civ. C. § 1770(a)(14) and
22
                  b. Representing that the subject of a transaction has been supplied in
23
                      accordance with a previous representation when it has not. Cal.
24
                      Civ. C. § 1770(a)(16).
25
           77.    Plaintiff brings these claims for injunctive relief only pursuant to Cal.
26
     Civ. C. § 1782(d), though reserves the right to amend without leave of Court as
27
     provided for in this section after compliance with Cal. Civ. C. § 1782(a) or (b).
28



                                  CLASS ACTION COMPLAINT
                                            -16-
         Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 17 of 18



 1         78.    Plaintiff has filed the required venue affidavit as an attachment to this
 2   Complaint.
 3                                   TRIAL BY JURY
 4         79.    Pursuant to the seventh amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
                                  PRAYER FOR RELIEF
 7
           WHEREFORE, Plaintiff, ANN FOX, individually, and on behalf of all
 8
     others similarly situated, respectfully requests judgment be entered against
 9
     Defendant, for the following:
10
                  a. That this action be certified as a class action on behalf of The
11
                     Classes and Plaintiff be appointed as the representative of The
12
                     Classes;
13
14
                  b. Statutory damages of $1,000.00, per Class Member, pursuant to

15                   the Electronic Fund Transfer Act, §916(a)(2)(A);

16                c. Actual damages;
17                d. Restitution of the funds improperly obtained by Defendant;
18                e. Any and all statutory enhanced damages;
19                f. All reasonable and necessary attorneys’ fees and costs provided by
20                   statute, common law or the Court’s inherent power;
21                g. For equitable and injunctive and pursuant to California Business
22                   and Professions Code § 17203 and Cal. Civ. C. § 1780 et. al.;
23                h. For prejudgment interest at the legal rate; and
24                i. Any other relief this Honorable Court deems appropriate.
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -17-
     Case 1:21-cv-00174-NONE-JLT Document 1 Filed 02/11/21 Page 18 of 18



 1          Respectfully submitted this 11th Day of February, 2021.
 2
                        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
 4
                        By:   /s/ Todd M. Friedman
 5                            Todd M. Friedman
 6                            Law Offices of Todd M. Friedman
                              Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           CLASS ACTION COMPLAINT
                                     -18-
